DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse of the invention of Group II (claims 12-21) drawn to a composition for producing a target nucleic acid molecule and the species of Thermotoga maritima endonuclease, in the paper of 12/15/2021, is acknowledged.  
Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of an two information disclosure statements on 8/16/2019, is acknowledged.  Those references considered have been indicated as such.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 19 are each indefinite in that they each recite the limitation “the adjacent deaminated bases” referring to claim 12, however, there is a lack of antecedent bases for “the adjacent deaminated bases” in claim 12.
Claim 13 is indefinite in the recited method which appears to be defining how the double stranded nucleic acid molecule of the composition is “obtained by” in the recitation “…and annealing to the fourth flanking sequence region” in that this recitation is unclear and confusing.  The basis of this indefiniteness is that the claim states the double stranded nucleic acid molecule is obtained by the process in the claim of amplifying a template comprising the third and fourth flanking sequence AND annealing to the fourth sequence region.  The claim is thus indefinite in reference to the “fourth flanking sequence region” as to its relationship to the template nucleic acid molecule.  Is it comprises within the template nucleic acid molecule or annealed thereto or by some other relationship?
Appropriate amendment and/or comment is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 15-18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Nelson et al. (US 2014/0004508).
Nelson et al. (US 2014/0004508) teach methods for isothermal DNA amplification starting from an RNA template and compositions for use in the taught methods (see claims and supporting text).  Nelson et al. specifically teach a method comprising: reverse-transcribing a ribonucleic acid (RNA) template to form a cDNA using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleoside triphosphates (dNTPs);  and amplifying the cDNA to form an amplified product using a second reaction mixture comprising at least one strand displacement DNA polymerase, at least one inosine-
condition without denaturing the cDNA template (see example 1 and claims 1, 6, 16 and 17 and supporting text, paragraph [0100] thru [0102]).  Thus Nelson et al. teaches a composition comprising: a double-stranded nucleic acid molecule (cDNA:RNA heteroduplex) comprising a target sequence region, a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases (oligonucleotides comprising inosine  listed in Table 1), and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases (E. coli endonuclease V).  Nelson et al. further teach the above compositions comprising a T4 DNA polymerase (claim 16 and supporting text).
	It is noted that claim 13 is included in the rejection as claim 13 appears to limit the double stranded nucleic acid molecule as being “obtained by” or produced by a defined method.  This is interpreted as a “product by process” type limitation and is given weight only to the extent that the process might be interpreted as limiting the product.  The process of obtaining the double stranded nucleic acid molecule is not interpreted as limiting the double stranded nucleic acid and this claim is thus included in the rejection based upon anticipation.
Thus Claim(s) 12, 13, 15-18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Nelson et al. (US 2014/0004508).

12-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010).
Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010) teach the dissecting endonuclease and exonuclease activities in endonuclease V from Thermotoga maritima.  Mi et al. teach studies to analyze the enzymatic nature of the endonuclease and exonuclease activity of endonuclease V from Thermotoga maritima.  In the taught methods of activity analysis, Mi et al. teach a composition comprising: a double-stranded nucleic acid molecule comprising a target sequence region,  a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases, and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases (see p 538, Cleavage of 5’ labeled inosine and non-inosine-containing substrates, Figure 1 and supporting text).  Mi et al. teach that the endonuclease from Thermotoga maritima has inosine specific exonuclease activity.  
Thus, claim(s) 12-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12, 13, 15-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being obvious over Nelson et al. (US 2014/0004508) and Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010).
Nelson et al. (US 2014/0004508) teach methods for isothermal DNA amplification starting from an RNA template and compositions for use in the taught methods (see claims and supporting text).  Nelson et al. specifically teach a method comprising: reverse-transcribing a ribonucleic acid (RNA) template to form a cDNA using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleoside triphosphates (dNTPs);  and amplifying the cDNA to form an amplified product using a second reaction mixture comprising at least one strand displacement DNA polymerase, at least one inosine-containing primer and a nuclease that is capable of nicking DNA 3' to an inosine residue of the primer;  wherein the method is accomplished under an isothermal 
condition without denaturing the cDNA template (see example 1 and claims 1, 6, 16 and 17 and supporting text, paragraph [0100] thru [0102]).  Thus Nelson et al. teaches as a apart of these methods, a composition comprising: a double-stranded nucleic acid molecule (cDNA:RNA heteroduplex) comprising a target sequence region, a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases (oligonucleotides comprising inosine  listed in Table 1), and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases (E. coli 
Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010) teach the dissecting of the endonuclease and exonuclease activities in endonuclease V from Thermotoga maritima.  Mi et al. teach studies to analyze the enzymatic nature of the endonuclease and exonuclease activity of endonuclease V from Thermotoga maritima.  In the taught methods of activity analysis, Mi et al. teach a composition comprising: a double-stranded nucleic acid molecule comprising a target sequence region,  a first flanking sequence region linked to the 5' end of the target sequence region and containing one or more deaminated bases, and a second flanking sequence region linked to the 3' end of the target sequence region; and an endonuclease specific for the deaminated bases (see p 538, Cleavage of 5’ labeled inosine and non-inosine-containing substrates, Figure 1 and supporting text).  Mi et al. teach that the endonuclease from Thermotoga maritima has inosine specific exonuclease activity.  
One of skill in the art before the effective filing date would have been motivated to practice the methods taught by Nelson et al. for isothermal DNA amplification starting from an RNA template and compositions for use in the taught methods, substituting the endonuclease V from Thermotoga maritima taught by Mi et al. for the endonuclease V from E. coli.  Specifically one would have been motivated to practice the methods of Nelson et al. comprising: reverse-transcribing a ribonucleic acid (RNA) template to form a cDNA using a first reaction mixture comprising RNA template, at least one primer capable of hybridizing to the RNA template, a reverse transcriptase and deoxynucleoside triphosphates (dNTPs);  and amplifying the cDNA to form an amplified Thermotoga maritima taught by Mi et al. for the endonuclease V from E. coli.  The expectation of success is high based upon the high level of skill in the art of recombinant protein production as exemplified by Nelson et al. and Mi et al. who teach all of the required techniques and materials needed practice the obvious methods and create the obvious compositions.
Thus, claims 12, 13, 15-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being obvious over Nelson et al. (US 2014/0004508) and Mi et al. (Nucleic Acids Research Vol 39, No. 2, pp 536-544, Sept. 2010).

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







rgh
1/25/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652